      Case 3:18-cv-00296-MMD-CLB Document 206 Filed 08/12/20 Page 1 of 1


                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
                                     RENO, NEVADA


TESLA, INC.,                                  )
                                              )
       Plaintiff(s),                          )       CASE NO. 3:18-CV-0296-LRH-CLB
                                              )
vs.                                           )
                                              )       ORDER TO SHOW CAUSE
MARTIN TRIPP,                                 )
                                              )
       Defendant(s),                          )
                                              )

       IT IS ORDERED that defendant, Martin Tripp, appear via Zoom video conferencing

technology before the Honorable Carla Baldwin, United States Magistrate Judge, the undersigned,

on the 5th day of October, 2020 at 10:00 a.m., to show cause why he should not be held in

contempt of Court and sanctioned for failing to comply with the protective order in this case (ECF

No. 44).

       IT IS ORDERED that a copy of this order be mailed to Martin Tripp at Bocskai Utca 11/A

Cece 7013 Hungary and emailed to Martin Tripp at mtprotons@protonmail.com.

       IT IS FURTHER ORDERED, Martin Tripp shall have until 5:00 p.m. on September 1,

2020 to file a response to this order, that plaintiff shall have until 5:00 p.m. on September 15,

2020 to file a response, and that Martin Tripp shall have until 5:00 p.m. on September 21, 2020

to file a reply. All documents shall be served on all parties in this case.

DATED: August 12, 2020



                                                      CARLA BALDWIN
                                                      UNITED STATES MAGISTRATE JUDGE
